DRAPER, P. J.
I concur, but of necessity do so rather blindly. The 1964 Supreme Court decision (In re Redevelopment Plan for Bunker Hill, 61 Cal.2d 21 [37 Cal.Rptr. 74, 389 P.2d 538]) appears to permit costs on appeal to be awarded against an unsuccessfully appealing owner only when the issue of public use is raised. The failure of Bunker Hill to disapprove the earlier Supreme Court cases (Los Angeles etc. Ry. Co. v. Rumpp and *554Oakland v. Pacific Coast Lumber etc. Co.) can be read to emphasize that Bunker Hill but distinguished these cases upon the basis of the claim urged on appeal by the property owner, leaving intact the rule that asserted insufficiencies of the award permit allowance of costs against the appellant owner. Yet in the two Court of Appeal cases cited in the opinion (People ex rel. Dept. Pub. Wks. v. Vallejos, 251 Cal.App.2d 414 [59 Cal.Rptr. 450]; People ex rel. Dept. Pub. Wks. v. Arthofer, 245 Cal.App.2d 454 [54 Cal.Rptr. 878]), the only issue, although one turned upon admissibility of evidence and the other upon ownership of the land, seemed to be the amount of the award. Nonetheless, the Supreme Court, by minute order and without opinion, directed recall of remittitur and award of appeal costs to the unsuccessfully appealing owner.
We have found no decision of the high court casting light into this somewhat murky corner of the law. If the true current rule is that an owner who appeals unsuccessfully is to be assured his costs in all condemnation cases, a brief statement to that effect in a published opinion establishing a clear rule would save substantial time for the Courts of Appeal, as well as for the Supreme Court itself.
Respondent’s petition for a hearing by the Supreme Court was denied August 23, 1972.